EXHIBIT 10.1
 
SEPARATION AGREEMENT AND RELEASE


This Confidential Separation Agreement and Release (hereafter “Agreement”) is
entered into between William M. Pierce (hereafter “Employee”) and Swisher
Hygiene Inc., its subsidiaries, affiliates and related companies (hereafter
“Swisher”).


A. RECITALS


WHEREAS, Employee has been employed with Swisher; and


WHEREAS, Swisher has sold its operating business and is in the orderly process
of winding up its current business; and


WHEREAS, during a meeting of the Board of Directors of Swisher, held on November
5 and 6, the Board of Directors authorized severance payments to Employee
commencing January 1, 2016 and continuing until September 15, 2016; and


WHEREAS, to complete work on the Company’s Annual Report on Form 10-k for the
year ending December 31, 2015, Employee has offered to provide his assistance
and remain an officer of Swisher until February 29, 2016, and


WHEREAS, Employee and Swisher wish to terminate their employment relationship
effective February 29, 2016 or at such later date that Swisher files its 2016
Annual Report on Form 10-K, and to that end voluntarily enter into this
Agreement.


NOW THEREFORE, in consideration of the covenants and promises contained herein,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
to be legally bound by the following terms and conditions, which constitute full
settlement of any and all issues between them.


B. SWISHER’S PROMISES TO EMPLOYEE


In consideration for the promises of Employee which are set forth below, Swisher
promises as follows:


1. Swisher will pay Employee or his designated entity (or his legal
representative in the event of Employee’s death or disability prior to the end
of the severance period), severance pay in the total amount of Two Hundred
Thirty-Four Thousand, Six Hundred Fifteen Dollars $234,615.00 constituting an
amount equal to six and one-half months of Employee’s current salary
-(”Severance Payment”).  The Severance Payment shall be made in six equal
installments paid monthly and a final installment paid in the seventh month
equal to one-half of the preceding monthly.  Swisher’s obligations under this
paragraph do not arise until seven (7) days following the date this Agreement
becomes fully binding and effective upon the parties.  (See section E5.)  Should
Employee violate any of the terms of section C3 and C4 of this Agreement,
Swisher may immediately cease all further Severance Payments to Employee, and
will have no further obligation to make such payments.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Swisher promises not to contest any claim Employee may bring for unemployment
compensation benefits.  However, Swisher cannot make any guarantees as to how a
claim for benefits may be decided by the Employment Security Commission.


3. Swisher releases and forever discharges Employee from any and all claims, of
whatever nature, legal, equitable or administrative, including but not limited
to, claims arising out of his employment with or separation from Swisher.


4.           Swisher shall indemnify, defend, and hold harmless Employee from
and against any and all reasonable expenses, losses, claims, demands,
liabilities , damages, judgments, settlements, fines and penalties which are
incurred by Employee by reason of third party claims asserted against Employee
relating to or arising from Employee’s promises under section C.4 below from and
after the Effective Date, provided that, the foregoing shall not apply to claims
resulting from Employee’s willful misconduct, gross negligence or material
breach of this Agreement.  In addition, pursuant to the Company’s Bylaws and
Certificate of Incorporation, Swisher shall indemnify, defend and hold harmless
Employee to the fullest extent set forth therein for any and all acts occurring
during Employee’s term of employment with the Company.  In this regard, Company
will assure that Employee continues to be named on Directors and Officers
Insurance maintained by the Company.


5.           Swisher agrees to reimburse Employee for any reasonable
out-of-pocket business expenses incurred by Employee in connection with his
performance of services outlined in Section C.4.
 
C. EMPLOYEE’S PROMISES TO SWISHER


In consideration for the promises of Swisher, which appear above, Employee
promises as follows:


1. Employee, for himself, his heirs, executors, and assigns, releases, and
forever discharges Swisher Hygiene Inc., and all of its affiliates, subsidiaries
and related corporations, including but not limited to their officers,
directors, employees, shareholders, advisors, agents and assigns, from any and
all claims, of whatever nature, legal, equitable, or administrative, including,
but not limited to, claims arising out of his employment with, or separation
from Swisher, arising before the date of execution.  This Agreement specifically
includes, but is not limited to, any and all claims arising under the Age
Discrimination in Employment Act, as well as any other claims under federal,
state, or local statutes, the common law, public policy, ordinances or equity,
to include any claims under the North Carolina Wage and Hour Act or any similar
statute in the State of Florida.  Employee agrees that this release includes any
claim he may have, including claims of which he may not presently be
aware.  Employee further agrees that his violation of the terms of this section
shall entitle the parties released to recover from Employee attorney fees and
costs reasonably incurred in having to respond and defend against such claims
and/or charges.  Notwithstanding anything in this Agreement to the contrary,
Employee does not release or waive any rights to be indemnified and/or advanced
expenses under Swisher’s certificate of incorporation or bylaws or under any of
Swisher’s directors' and officers' liability insurance policies existing as of
the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
2. Employee waives any right to recover in any proceeding that results from a
charge or action filed on his behalf by a state or federal administrative
agency.  Employee represents and warrants that no such claims or charges have
been filed and/or initiated to date on his behalf.


3. Employee agrees to return to Swisher all Swisher property that may be in his
possession.


4. Employee agrees to cooperate with Swisher in the orderly transfer of his
duties to other Swisher employees or consultants, and to cooperate in the
defense of any legal and/or administrative claim pending as of the date hereof,
or subsequently filed after the date hereof as to which Employee may have
knowledge.  Employee’s duty to cooperate under this provision shall not
unreasonably interfere with Employee’s subsequent employment, and all reasonable
expenses incurred by Employee in providing such cooperation shall be reimbursed
by Swisher.
 
D. MISCELLANEOUS TERMS AGREED TO BY THE PARTIES


In exchange for the promises made by and to Swisher and Employee, they mutually
agree to the following terms:


1. Either party may enforce this Agreement in court if the other party breaches
it.  If a specific clause of this Agreement is found to be illegal or
unenforceable, the remainder of this Agreement will not be affected by such
ruling, and will remain in force.  The parties agree that any action to enforce
this Agreement will be filed in a Court of competent jurisdiction within Broward
County, Florida.


2. The parties agree that execution of this Agreement by Employee fully resolves
all wage, vacation pay, bonus, commission, premium payments of whatever nature,
expense reimbursements, or any other sums concerning Swisher except for any
unreimbursed reasonable business expenses incurred by Employee in accordance
with Swisher’s business expense policy.  The parties agree that no additional
sums are owed by Swisher to Employee.


3. This Agreement is to be construed, interpreted, and enforced as a whole, in
accordance with its fair meaning, and any rule requiring the construction of an
agreement against its drafter shall not be applied in this case.
 
 
3

--------------------------------------------------------------------------------

 
 
4. The terms contained in this Agreement constitute the entire agreement between
the parties with respect to the subject matters hereof and supersede all prior
negotiations and/or agreements relating thereto with the exception of any
agreements concerning confidentiality, trade secrets, noncompetition,
nonsolicitation, and/or binding arbitration, all of which such agreements shall
remain in full force and effect and are hereby confirmed and ratified.


5. This Agreement may be entered into and executed in counterparts and when
executed separately by each party shall be fully executed and binding as if each
party had executed one agreement.  Further, signatures may be by facsimile and
such signatures are deemed to be original signatures.


E. EMPLOYEE’S CERTIFICATE


Because this is a legal document, Swisher wants to make sure that Employee is
fully informed before entering into this Agreement.  Employee, therefore, makes
the following assurances to Swisher:


1. Employee has read this Agreement and understands all of its provisions.


2. Employee enters into this Agreement freely and voluntarily.


3. Employee has been given twenty-one (21) days to decide whether to enter into
this Agreement.  This has provided Employee with ample opportunity to reflect
and seek the advice of his legal counsel, accountant, tax or financial advisors,
family members and/or anyone else whose advice Employee values.


4. Swisher has urged Employee to review this Agreement with a lawyer.


5. Employee has a period of seven (7) days to revoke this Agreement after
signing it.  Employee acknowledges that he can revoke the Agreement by notifying
Swisher’s Chairman, in writing of his wish to do so.   In fact, this Agreement
does not become effective until eight days after it is signed.


THE PARTIES ACKNOWLEDGE AND AGREE THAT EACH HAS READ AND REVIEWED THE TERMS OF
THIS AGREEMENT, THAT THEY FULLY UNDERSTAND THIS AGREEMENT, AND THAT THEY SIGN
THIS AGREEMENT INTENDING TO BE LEGALLY BOUND.


[Signature page follows]


 
4

--------------------------------------------------------------------------------

 
 

SWISHER HYGIENE, INC.    WILLIAM M. PIERCE               By:
/s/ Richard Handley
  /s/ William M. Pierce   Its:
Chairman
  Dated:
2/19/2016
  Dated:
2/19/2016
       


 
 
 
5

--------------------------------------------------------------------------------